         Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Robson Xavier Gomes

   v.                                           Civil No. 20-cv-453-LM
                                                Opinion No. 2020 DNH 102
US Department of Homeland Security,
Acting Secretary et al.


                                  O R D E R



    In April 2020, civil immigration detainees being held at

the Strafford County House of Corrections (“SCHOC”) filed an

amended “Petition for a Writ of Habeas Corpus Pursuant to 28

U.S.C. 2241 and Class Complaint for Declaratory and Injunctive

Relief.”     Doc. no. 5.    Petitioners allege respondents have

violated their constitutional due process rights by acting with

deliberate indifference to their risk of contracting COVID-19 at

SCHOC.     Petitioners seek emergency relief, including release.

    The respondents move to dismiss arguing: (1) petitioners

lack Article III standing; (2) petitioners’ claims are not

cognizable through a habeas petition; (3) petitioners have

failed to state a plausible constitutional due process claim;

and, (4) petitioner’s amended petition fails to put respondents

on notice of their claimed transgressions and so should be

dismissed or amended pursuant to Rule 8 of the Federal Rules of
         Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 2 of 15




Civil Procedure.       Doc. no. 128.       The court addresses each

argument below.1



                                  DISCUSSION

     1. Article III Standing

     To satisfy constitutional standing in federal court a

petitioner must have “(1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial

decision.”     Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547,

(2016), as revised (May 24, 2016).            Respondents argue that

petitioners have not suffered an injury in fact because their

“assertion that detention per se poses an increased risk of

health complications or death from COVID-19 is purely

speculative.”      Doc. no. 128 at 13.        Respondents further contend

that any injury is not fairly traceable to respondents because




     1 The court has already issued several orders in this case.
A couple are relevant here. First, the court has concluded that
detainees with medical conditions that place them at higher risk
of death or serious injury from COVID-19 are likely to prevail
on their due process claims (doc. nos. 52 and 123). The court
has also provisionally certified civil immigration detainees at
SCHOC as a class for the purpose of facilitating bail hearings
(doc. no. 50). As of June 15, 2020, the court has conducted
fifteen bail hearings for high-risk detainees and has released
ten detainees on conditions. A more detailed recitation of the
relevant facts and procedural history in this case is available
in the court’s May 14, 2020 order (doc. no. 123).

                                       2
      Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 3 of 15




the risk of injury from COVID-19 is due to the pandemic itself,

and to any pre-existing conditions a detainee may have, but not

to the respondents.

    The court has no trouble finding that petitioners have

standing.   As the Supreme Court observed in Helling v. McKinney,

509 U.S. 25, 33 (1993), “it would be odd to deny an injunction

to inmates who plainly proved an unsafe, life-threatening

condition in their prison on the ground that nothing yet had

happened to them.”    COVID-19 has moved rapidly and expansively

through the country and its detention facilities.         SCHOC has not

escaped the pandemic: a member of SCHOC’s medical administration

staff and two provisional class members have tested positive for

COVID-19 since petitioners filed the amended petition.          Because

“[a] remedy for unsafe conditions need not await a tragic

event,” id., this court joins numerous others in rejecting

respondents’ standing arguments.        See, e.g., Fraihat v. U.S.

Immigration & Customs Enf't, No. EDCV191546JGBSHKX, 2020 WL

1932570, at *21 (C.D. Cal. Apr. 20, 2020); Savino v. Souza, No.

CV 20-10617-WGY, 2020 WL 1703844, at *4 (D. Mass. Apr. 8, 2020);

Coreas v. Bounds, No. CV TDC-20-0780, 2020 WL 1663133, at *6 (D.

Md. Apr. 3, 2020); Thakker v. Doll, No. 1:20-CV-480, 2020 WL

1671563, at *2 (M.D. Pa. Mar. 31, 2020) (finding standing

challenge “easily resolved”).      Indeed, respondents have not



                                    3
      Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 4 of 15




identified a single case in which a court has determined that

Immigration and Customs Enforcement (“ICE”) detainees lack

standing to bring a due process claim based on the risks

presented by COVID-19.     Thus, the request to dismiss the

petition for lack of standing is denied.



    2. Cognizability of Petitioners’ Claims Through a Habeas
       Petition

    Respondents next argue that petitioners’ claim is not

cognizable through a 28 U.S.C § 2241 habeas petition.

Respondents assert that petitioners “do not challenge the

authority of the government per se to detain them” but instead

“challenge the conditions under which they are being confined

only in the unique circumstances of the current pandemic.”             Doc.

no. 128-1 at 15.    In support, respondents rely on decisions from

outside the First Circuit, including an opinion from the

District of Colorado concluding the court lacked jurisdiction

over an ICE detainee’s habeas claim seeking release based on the

conditions of his confinement during the COVID-19 pandemic

because “a prisoner who challenges the conditions of his

confinement must do so through a civil rights action.”          Basri v.

Barr, No. 1:20-cv-00940-DDD, slip op. at 3-11 (D. Colo. May 11,

2020) (internal quotation marks omitted); see also Toure v.

Hott, No. 1:20-CV-395, 2020 WL 2092639, at *5-6 (E.D. Va. Apr.


                                    4
      Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 5 of 15




29, 2020) (concluding § 2241 is an “improper vehicle” for

conditions of confinement claims in the Fourth Circuit, but

observing that the First Circuit allows these same claims to be

brought through habeas petitions).

     In Preiser v. Rodriguez, the United States Supreme Court

held that where a prisoner “challeng[es] the very fact or

duration of his physical imprisonment,” his claim falls within

the “heart” or “core” of habeas corpus, and may be brought in

federal court only by means of a petition for the writ of habeas

corpus.   411 U.S. 475, 500 (1973).      The Court reasoned that

allowing state prisoners to bring these claims under the federal

civil rights statute, 42 U.S.C. § 1983, would evade the

exhaustion and other procedural requirements established for

state habeas cases in the federal courts.        Id. at 489–90.        But

the Court did not hold the converse to be true: that district

courts lacked jurisdiction over habeas claims that fell outside

the “heart” of habeas corpus.      To the contrary, the Court

explicitly cautioned: “This is not to say that habeas corpus may

not also be available to challenge such prison conditions.”             Id.

at 499.   The Court further noted: “When a prisoner is put under

additional and unconstitutional restraints during his lawful

custody, it is arguable that habeas corpus will lie to remove




                                    5
      Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 6 of 15




the restraints making the custody illegal.”        Id. (citation

omitted).

    Since Preiser, the Supreme Court has expressly declined to

rule on whether detainees may bring claims challenging the

conditions of their confinement through a writ of habeas corpus.

For example, in Bell v. Wolfish, the Court left “to another day

the question of the propriety of using a writ of habeas corpus

to obtain review of the conditions of confinement, as distinct

from the fact or length of the confinement itself.”          441 U.S.

520, 527 n. 6 (1979).    More recently, the Supreme Court stated

that it has “left open the question whether [prisoners] might be

able to challenge their confinement conditions via a petition

for a writ of habeas corpus.”      Ziglar v. Abbasi, ––– U.S. ––––,

137 S. Ct. 1843, 1862-63 (2017).

    In the absence of clear guidance, circuit courts have split

on the extent to which habeas provides a mechanism for asserting

challenges to conditions of confinement.        Wilborn v. Mansukhani,

795 F. App'x 157, 163 (4th Cir. 2019) (listing cases).          And the

D.C. Circuit has observed that other circuits that have relied

on Preiser to limit claims that can be brought in habeas may

have fundamentally misunderstood the case.         Aamer v. Obama, 742

F.3d 1023, 1036 (D.C. Cir. 2014).       As the D.C. Circuit

explained: “Preiser imposed a habeas-channeling rule, not a



                                    6
         Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 7 of 15




habeas-limiting rule: the Court held only that claims lying at

the ‘core’ of the writ must be brought in habeas, and expressly

disclaimed any intention of restricting habeas itself.”             Id.

     Against this backdrop, the First Circuit has observed that

Preiser “explicitly left open the possibility that a challenge

to prison conditions, cognizable under § 1983, might also be

brought as a habeas corpus claim” and that claims “involving

challenges to the fact or length of confinement” may proceed as

habeas claims.      Brennan v. Cunningham, 813 F.2d 1, 4 (1st Cir.

1987).     The First Circuit has also observed that “Section 2241

provides a remedy for a federal prisoner who contests the

conditions of his confinement,”            Miller v. United States, 564

F.2d 103, 105 (1st Cir. 1977), and “[i]f the conditions of

incarceration raise Eighth Amendment concerns, habeas corpus is

available.”      United States v. DeLeon, 444 F.3d 41, 59 (1st Cir.

2006).2

     Here, petitioners have asked the court to “Issue a Writ of

Habeas Corpus . . . and order their immediate release or

placement in community-based alternatives to detention such as


     2 But compare Aamer, 742 F.3d at 1036 (relying on DeLeon for
the proposition that the First Circuit has concluded that an
“individual in custody may utilize habeas corpus to challenge
the conditions under which he is held”), with Spencer v. Haynes,
774 F.3d 467, 470 (8th Cir. 2014) (characterizing DeLeon as only
“contributing dictum” to the view that conditions of confinement
claims can be brought by a writ of habeas corpus).

                                       7
      Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 8 of 15




conditional release, with appropriate public health measures.”

Doc. no. 5 at 28.    In Gonzalez-Fuentes v. Molina, the First

Circuit considered a somewhat analogous situation: whether

inmates could bring a habeas claim seeking release from prison

to home confinement and electronic supervision.          607 F.3d 864,

873 (1st Cir. 2010).    The court characterized the question as a

“difficult intermediate case” because the inmates were “seeking

neither a change in conditions nor an earlier release, but

rather a less restrictive form of custody.”        Id.    Relying on an

opinion of the Seventh Circuit, the court held that “habeas

corpus is [the] remedy” for a prisoner seeking what “can fairly

be described as a quantum change in the level of custody” such

as “‘outright freedom’” or “‘freedom subject to the limited

reporting and financial constraints of bond or parole or

probation.’”   Id. (quoting Graham v. Broglin, 922 F.2d 379, 381

(7th Cir. 1991) and citing Wilkinson v. Dotson, 544 U.S. 74, 86

(2005) (Scalia, J., concurring) (approving of “quantum change”

framework)).   Applying this framework, the First Circuit

reasoned that because individuals released to the electronic

supervision program could “live with family members, work daily

jobs, attend church, and reside in their own homes rather than

in an institutional setting,” the difference between release and

incarceration could “fairly be described as a quantum change in



                                    8
        Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 9 of 15




the level of custody.”       Id.   The First Circuit concluded the

inmates’ claim in Molina was “correctly considered in habeas

corpus.”    Id.3

    Here, as in Molina, petitioners seek a quantum change in

the level of their custody; they request “immediate release or

placement in community-based alternatives to detention.”            Doc.

no. 5 at 28.       On this basis, therefore, the court concludes that

petitioners’ claim may properly be brought by a petition for a

writ of habeas corpus.       See Molina, 607 F.3d at 873-74.       In so

holding, the court is in accord with numerous other courts both

in the First Circuit and around the country.          See, e.g., Baez v.

Moniz, No. CV 20-10753-LTS, 2020 WL 2527865, at *2 (D. Mass. May

18, 2020) (concluding pretrial detainees’ claims seeking release

due to risk of COVID-19 “sound in habeas” and the court had

jurisdiction to consider them under § 2241); Vazquez Barrera v.

Wolf, No. 4:20-CV-1241, 2020 WL 1904497, at *4 (S.D. Tex. Apr.

17, 2020); Coreas v. Bounds, No. CV TDC-20-0780, 2020 WL

1663133, at *6 (D. Md. Apr. 3, 2020); see also Wilson v.

Williams, No. 20-3447, 2020 WL 3056217, at *5, (6th Cir. June 9,




    3  Respondents’ motion to dismiss does not rely upon any
First Circuit cases in urging the court to dismiss petitioners’
claims for lack of jurisdiction and does not analyze the effect
of any of the First Circuit cases cited in this portion of the
court’s analysis.


                                      9
     Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 10 of 15




2020) (court had jurisdiction over § 2241 petition in which

subclass of medically vulnerable inmates sought release due to

the risk of COVID-19).4    For these reasons, respondents’ request

to dismiss this action as an improper habeas petition is denied.


     3. Sufficiency of Due Process Constitutional Claim

     Respondents next argue the petition should be dismissed

because petitioners have failed to state a constitutional due

process claim.   In making this argument, respondents fail to

acknowledge that the court has already concluded that at least

some petitioners (at minimum, those with a medical condition

that puts them at higher risk of death or injury from COVID-19)

have demonstrated a likelihood of success on their due process

constitutional claim.     See doc. no. 123 at 42-43.

     To the extent that a Rule 12(b)(6) motion to dismiss for

failure to state a claim may be filed in the context of a § 2241

petition,5 the threshold for surviving such a motion is low.           The



     4 The court also observes that petitioners have styled their
action as both a habeas petition and a complaint seeking
declaratory and injunctive relief. Doc. no. 5. Therefore,
petitioners may have a cause of action for equitable relief
“wholly apart from habeas.” Savino v. Souza, No. CV 20-10617-
WGY, 2020 WL 2404923, at *3 (D. Mass. May 12, 2020).
     5 See, e.g., Delgado v. Dennehy, 503 F. Supp. 2d 411, 413
(D. Mass. 2007) (“Motions to dismiss habeas petitions pursuant
to [Rule] 12(b)(6) are not inconsistent with habeas rules.”);
see also Rasheed v. Duval, 57 F.3d 1061, 1995 WL 365994, at *1
(1st Cir. 1995) (in granting respondent’s Rule 12(b)(6) motion

                                   10
     Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 11 of 15




court must accept factual allegations in the complaint as true,

draw reasonable inferences from those facts in the petitioners’

favor, and “determine whether the factual allegations in the

plaintiff’s complaint set forth a plausible claim upon which

relief may be granted.”    Foley v. Wells Fargo Bank, N.A., 772

F.3d 63, 71, 75 (1st Cir. 2014) (internal quotation marks

omitted).    A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

    As the court has already concluded that at least some

petitioners are likely to succeed on the merits of their claim,

it easily concludes that petitioners’ due process claim is

facially plausible.



    4. Rule 8

    Respondents final attempt at dismissal appears in their

reply.    Respondents argue that the court should dismiss



to dismiss court could consider exhibits attached to petition).
But see Banister v. Davis, No. 18-6943, 2020 WL 2814300, at *12
(U.S. June 1, 2020) (a “civil mainstay, the Rule 12(b)(6) motion
to dismiss, . . . has no place in habeas” (Alito, J.,
dissenting) (citing Browder v. Dir., Dep't of Corr. of Illinois,
434 U.S. 257, 269 n.14 (1978).


                                   11
     Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 12 of 15




petitioners’ amended petition, or require petitioners to file a

second amended pleading, because the amended petition lacks

sufficient factual allegations and does not account for

“substantial reforms” that respondents have taken since the

petition was filed.    Doc. no. 191 at 9-10.     Respondents assert

that the amended petition “does not notify respondents of how,

specifically, respondents have been either deliberately

indifferent or objectively unreasonable”; therefore, it does not

comply with Rule 8 of the Federal Rules of Civil Procedure.            Id.

at 10.

    Rule 8 applies here to the extent that it is not

inconsistent with the requirements of Rule 2 of the Rules

Governing § 2254 Cases (“§ 2254 rules”).       See DeAtley v.

Williams, 782 F. App’x 736, 737 n.3 (10th Cir. 2019), cert.

denied, No. 19-7915, 2020 WL 2515817 (U.S. May 18, 2020); see

also § 2254 Rule 1 (the district court may apply § 2254 rules to

petitions filed under § 2241).     Rule 2 of the § 2254 rules

requires, in pertinent part, that habeas petitions must specify

all of the grounds for relief, state the facts supporting each

ground, and state the relief requested.       “A prime purpose of

Rule 2(c)’s demand that habeas petitioners plead with

particularity is to assist the district court in determining on

the face of the petition whether the State should be ordered to



                                   12
     Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 13 of 15




“‘show cause why the writ should not be granted,’” or whether

the petition should be summarily dismissed without the court

ordering a responsive pleading.      Mayle v. Felix, 545 U.S. 644,

656 (2005) (quoting 28 U.S.C. § 2243).

    Pursuant to Federal Rule of Civil Procedure 8(a)(2), the

complaint “must contain ... a short and plain statement of the

claim showing that the pleader is entitled to relief.”          Fed. R.

Civ. P. 8(a)(2).   “The purpose of a clear and succinct pleading

is to give a defendant fair notice of the claim and its basis as

well as to provide an opportunity for a cogent answer and

defense.”   Belanger v. BNY Mellon Asset Mgmt., LLC, 307 F.R.D.

55, 57 (D. Mass. 2015); see also Calvi v. Knox County, 470 F.3d

422, 430 (1st Cir. 2006).

    Dismissal for noncompliance with Rule 8 is typically

“reserved for those cases in which the complaint is so confused,

ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.”       Sayied v. White, 89 F.

App’x 284, 2004 WL 489060, at *1 (1st Cir. 2004) (internal

quotation marks omitted).     “In evaluating whether a pleading

meets Rule 8’s short and plain statement requirement, the court

should consider the nature of the action, the relief sought and

a number of other pragmatic matters.”       Currier v. Town of




                                   13
     Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 14 of 15




Gilmanton, No. 18-CV-1204-LM, 2020 WL 1923357, at *1 (D.N.H.

Apr. 21, 2020) (internal quotation marks omitted).

    Here, although it is true that the facts have developed

since petitioners filed their amended petition on April 17, the

amended petition is far from confused, vague, or unintelligible.

See Sayied, 2004 WL 489060, at *1.      On the contrary, the amended

petition alleges that specific actions—for example, respondents’

“failure or inability to facilitate social distancing at

[SCHOC],” the mixing of civil immigration detainees with general

population inmates at SCHOC, and the transfer of detainees from

other facilities to SCHOC—violate petitioners’ due process

rights.   Doc. no. 5 at ¶ 73.    Respondents’ litigation of this

case over the last two months, combined with respondents’

discussion of petitioners’ constitutional arguments in their

motion to dismiss, demonstrates that respondents have fair

notice of petitioners’ claims.     See Belanger, 307 F.R.D. at 57.

    This court has already determined from reviewing the face

of the amended petition that summary dismissal was not

appropriate and directed respondents to file an answer.          See

Apr. 20, 2020 Endorsed Order.     The matters asserted in

respondents’ motion to dismiss do not demonstrate that the court

erred in that regard.    The court has no trouble concluding that

the amended petition satisfies all pertinent pleading


                                   14
     Case 1:20-cv-00453-LM Document 204 Filed 06/16/20 Page 15 of 15




requirements.   For these reasons, the request to dismiss the

petition for violating Rule 8 is denied.



                              CONCLUSION

    For the foregoing reasons, respondents’ motion to dismiss

(doc. no. 128) is denied.

    SO ORDERED.


                                 __________________________
                                 Landya McCafferty
                                 United States District Judge
June 16, 2020

cc: Counsel of Record.




                                   15
